Citation Nr: 9916296	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
right heel laceration with calluses, currently evaluated as 
10 percent disabling.

3.  Entitlement to retroactive compensation for the ten years 
preceding his claim in the event that increased ratings are 
awarded for the hemorrhoids and right heel disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to July 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this appeal.  The Board 
administratively remanded this case in March 1994.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The claim on appeal was filed by the appellant in April 1992.  
He alleges that increased ratings are warranted for his 
hemorrhoids and right heel disabilities and that in the event 
his disabilities are awarded increased ratings, he should be 
entitled to retroactive compensation for the ten years 
preceding his claim.  As alluded to above, the case was 
administratively remanded by the Board in March 1994 to 
provide the appellant the opportunity to appear before a 
member of the Board at a hearing.  In June 1998, the 
appellant notified the RO that he no longer desired a Travel 
Board hearing.

During the lengthy appeals period that followed the Board's 
March 1994 remand, an extensive body of evidence was 
associated with the claims file.  The evidence included 
records received from the Social Security Administration and 
voluminous VA in/outpatient treatment reports dated from 1995 
through 1998.  In addition, the file reflects that the 
appellant was last examined by VA for compensation purposes 
in July 1996.  However, the aforementioned VA in/outpatient 
records of 1995-98 indicate that he underwent surgery in July 
1998 for his right heel disability and that he was going to 
be scheduled for a flexible sigmoidoscopy in July 1998 to 
further evaluate his complaints of chronic diarrhea and blood 
in his stools.  It does not appear that the 
surgical/inpatient reports associated with the right heel 
surgery were included in the records received from Tampa-VA 
Medical Center.  It is unclear whether he was ever seen to 
have the flexible sigmoidoscopy.

Thus, there appears to be additional medical records 
available, and of more recent chronology.  The requisition 
and consideration of all available medical and treatment 
records that are relevant to an issue on appeal is necessary 
for the proper adjudication of this case.  This is 
particularly important with regard to VA medical records.  
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and therefore, 
surgical/inpatient reports corresponding to the July 1998 
right heel surgery and any additional records which might be 
available regarding the flexible sigmoidoscopy must be 
obtained and associated with the file.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Epps v. Brown, 9 
Vet. App. 341 (1996) (sec. 5103(a) duty attaches in cases 
where the record references other known and existing evidence 
that might pertain to the claim under consideration).

In light of the above, the Board finds that additional medical 
development to evaluate the service-connected disabilities at 
issue herein would prove useful in this case, and is 
consistent with VA's duty to assist the appellant.  As noted 
above, the appellant was most recently examined for 
compensation purposes in July 1996, nearly three years ago at 
this point, which in light of the more recent treatment of his 
hemorrhoids and right heel disabilities, noted above, merits 
additional and up-to-date medical evaluation.  The duty to 
assist includes the duty to develop the pertinent facts by 
conducting a current and thorough medical examination.  
See 38 C.F.R. § 3.159 (1998); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 
517, 526 (1995) ("where the record does not adequately reveal 
the current state of the claimant's disability and the claim 
is well grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination," particularly if there is no additional medical 
evidence which adequately addresses the level of impairment of 
the disability since the previous examination).

Finally, the file reflects in August 1996, the appellant 
filed a notice of disagreement with the RO's August 1996 
rating decision that granted service connection and assigned 
a 10 percent rating for tinea versicolor.  He asserts that an 
increased rating and an earlier effective date are in order 
for this disability.  Because his notice of disagreement was 
timely filed, the issues of an increased rating and an 
earlier effective date for the tinea versicolor have been 
appealed and must be developed for appellate purposes.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Accordingly, the RO must issue a statement of the case 
regarding these issues.  38 U.S.C.A. § 7105(d)(1) (West 
1991); 38 C.F.R. §§ 19.26-31 (1998).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the VA Medical 
Center, Tampa, Florida, and request 
complete, legible copies of all medical 
reports which this facility has in its 
possession pertaining to treatment 
provided to the appellant since January 
1998.  The Board is particularly 
interested in any surgical/inpatient 
reports corresponding to the appellant's 
July 1998 right heel surgery and any 
records which may be available regarding 
a flexible sigmoidoscopy that was to be 
scheduled in July 1998.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.
2.  Next, the RO should schedule the 
appellant for VA compensation 
examinations to determine the nature and 
extent of impairment caused by his 
hemorrhoids and right heel disabilities.  
All appropriate diagnostic tests and 
studies deemed necessary by the examiner 
to assess the severity of these 
disabilities should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
An opinion as to the specific extent and 
severity of these disabilities, to 
include a complete and detailed 
discussion of all functional limitations 
associated with these conditions, should 
be made.  In that the examinations are to 
be conducted for compensation rather than 
for treatment purposes, each examiner 
should be advised to address the 
functional impairment of the appellant's 
hemorrhoids and right heel disabilities 
in correlation with the criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998).  
If the appellant does not cooperate, this 
fact should be specifically noted and the 
examiner should provide a discussion 
explaining how the appellant's failure to 
fully cooperate impacts the validity of 
the medical examination.  The examiners 
should provide complete rationale for all 
conclusions reached.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examinations.

3.  The appellant must be given adequate 
notice of the requested compensation 
examinations described above.  He is 
advised that failure to report for a 
scheduled examination could result in an 
adverse decision.  If he fails to report 
for an examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO should readjudicate the claims at 
issue on appeal, as alluded to above, 
with consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.  If any benefit, for which a 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.

6.  The RO must furnish the appellant a 
statement of the case which includes a 
summary of the applicable law and 
regulations, with appropriate citations, 
and a discussion of how such law and 
regulations concerning his appeal of the 
increased rating/effective date assigned 
for the award of a 10 percent rating for 
tinea versicolor by rating decision of 
August 1996.  The appellant must then be 
afforded an opportunity to reply thereto.  
If the decision remains adverse to the 
appellant, he should be advised that he 
may add this issue to his present appeal 
by filing a substantive appeal within 60 
days of the issuance of the statement of 
the case, see 38 C.F.R. § 20.302(b) 
(1998), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.  Any additional 
evidentiary/medical development deemed 
appropriate to the appellate processing 
of this claim should be undertaken.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

